Title: Thomas Jefferson to Kemp Catlett, 7 April 1811
From: Jefferson, Thomas
To: Catlett, Kemp


          
            Sir
            Monticello Apr. 7. 11.
          
            When you mentioned that your supplies of butter might stand in discharge of my order for bran, & that tho’ it had hitherto been your resource for groceries, you would make some other shift, it did not strike me at the time: but after you were gone it occurred to me that the diverting the usual resource for your groceries might deprive the family of them. if this be the case, be so good as to say so, & I will continue to send the money when I send for butter as usual; and particularly let me know my present arrearage & it shall be sent by the boy the next time he goes without regard to the order for bran, which may be a separate account. indeed I have omitted to enquire at the mill what you got on the order. Accept my best wishes.
          
            Th:
            Jefferson
        